Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0015663) in view of SpecBright UV LED Arealights. High-Intensity UV LED illumination designed with vision in mind. 17.10.2006 (Applicant’s IDS, 10/25/2019, hereinafter “SpecBright”). 
Regarding claim 1, Zhao teaches an apparatus to produce a three-dimensional object, the apparatus comprising:
a controller (110);
a printhead (106); and
an ultraviolet light emitting diode (108) energy source to emit electromagnetic energy;
wherein the controller is to:
cause the printhead to deposit a liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); and
cause the ultraviolet light emitting diode energy source to irradiate at least a portion of the layer of particulate material, after the liquid has been deposited onto the 
Notwithstanding that Zhao teaches that the choice of specific wavelengths of the maximum intensity of emission of a source of UV radiation is associated with the choice of binding fluid/material, which should have an adsorption maximum in the same wavelength range ([0025]), Zhao does not expressly teach the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm. However, SpecBright teaches the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the peak wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).
Regarding claim 2, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm. However, SpecBright teaches the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm (25 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the spectral width of 25 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.2).
Regarding claim 3, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. However, SpecBright teaches that the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the maximum intensity at wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).
Regarding claim 4, Zhao teaches wherein the printhead is a first printhead, and the liquid is a first liquid, the apparatus further comprising a second printhead, wherein the controller is to: cause the second printhead to deposit a second liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the first printhead deposits the first liquid ([0066]-[0068], FIGS. 6a-6f).
Regarding claim 5, Zhao teaches, wherein the controller is further to cause the ultraviolet light emitting diode energy source to irradiate the layer of particulate material before the second printhead deposits the second liquid ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 6, Zhao does not expressly teach wherein the first liquid deposited by the first printhead is white. However, Kabalnov teaches wherein the first liquid deposited by the first printhead is white (white ink, [0052]-[0054]). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the first layer deposited be white ink order to obtain a multilayered object having several layers with different colored ink in each successive layer as desired by Kabalnov ([0052]-[0054]).
Regarding claim 8, Zhao teaches wherein the ultraviolet light emitting diode energy source is a first ultraviolet light emitting diode energy source, the apparatus comprising:
a second ultraviolet light emitting diode energy source; wherein the controller is to cause the second ultraviolet light emitting diode energy source to irradiate at least a portion of the layer of particulate material, before the second printhead deposits the second liquid (LEDs plural, [0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 9, Zhao teaches wherein the first ultraviolet light emitting diode energy source has a first peak wavelength and the second ultraviolet light emitting diode energy source has a second peak wavelength, the first peak wavelength and the second peak wavelength being different to each other (LEDs plural, [0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 10, Zhao teaches a method of producing a three-dimensional object, the method comprising:
forming a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f);
depositing a liquid which absorbs ultraviolet radiation onto the layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); and
after the liquid has been deposited onto the layer of particulate material: heating the liquid using an ultraviolet light emitting diode energy source to cause a portion of the particulate material to solidify ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Notwithstanding that Zhao teaches that the choice of specific wavelengths of the maximum intensity of emission of a source of UV radiation is associated with the choice of binding fluid/material, which should have an adsorption maximum in the same wavelength range ([0025]), Zhao does not expressly teach the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm. However, SpecBright teaches the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the peak wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).
Regarding claim 11, Zhao teaches wherein heating the liquid using an ultraviolet light emitting diode energy source comprises irradiating at least a portion of the layer of particulate material with ultraviolet electromagnetic energy ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f), but does not expressly teach a spectral width of about 5 nm to about 50 nm. However, SpecBright teaches the ultraviolet light emitting diode energy source is to emit ultraviolet electromagnetic energy having a spectral width of about 5 nm to about 50 nm (25 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the spectral width of 25 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.2).
Regarding claim 12, Zhao does not expressly teach wherein the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. However, SpecBright teaches that the ultraviolet light emitting diode energy source is to emit electromagnetic energy having a maximum intensity at a wavelength between about 385 nm to about 405 nm. (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the maximum intensity at wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1)..
Regarding claim 13, Zhao teaches wherein the liquid is a first liquid, the method further comprising: heating the first liquid using the ultraviolet light emitting diode energy source before depositing a second liquid, wherein the second liquid absorbs ultraviolet radiation ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
 Regarding claim 14, Zhao teaches wherein the liquid is a first liquid, the method further comprising: heating the first liquid using a second ultraviolet light emitting diode energy source before depositing a second liquid, wherein the second liquid absorbs ultraviolet radiation ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Regarding claim 15, Zhao teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor, to:
form a layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f);
deposit a liquid which absorbs ultraviolet radiation onto the layer of particulate material ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f); and
after the liquid has been deposited onto the layer of particulate material: heat the liquid using an ultraviolet light emitting diode (108) energy source, thereby to heat the liquid and cause a portion of the particulate material to solidify ([0025]-[0027], [0046]-[0069]; FIGS. 1, 6a-6f).
Notwithstanding that Zhao teaches that the choice of specific wavelengths of the maximum intensity of emission of a source of UV radiation is associated with the choice of binding fluid/material, which should have an adsorption maximum in the same wavelength range ([0025]), Zhao does not expressly teach the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm. However, SpecBright teaches the emitted electromagnetic energy source having a maximum intensity at a wavelength between about 200 nm to about 405 nm (370 nm, 395 nm, p.2). The references as combined are analogous in the field of irradiance for UV curing of inks and epoxies, among others. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the peak wavelength between 200 nm to 405 nm in order to obtain the high irradiance required in UV curing of inks as desired by SpecBright (p.1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and SpecBright as applied to claim 1 above, and further in view of Kabalnov et al. (US 2018/0015664).
Regarding claim 7, the references as combined do not teach the apparatus further comprising a third printhead, wherein the controller is to cause the third printhead to deposit a third liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the second printhead deposits the second liquid. However, Kabalnov teaches the apparatus further comprising a third printhead, wherein the controller is to cause the third printhead to deposit a third liquid which absorbs ultraviolet radiation emitted by the ultraviolet light emitting diode energy source onto the layer of particulate material, after the second printhead deposits the second liquid ([0052]-[0054], FIGS. 2a-2d). The references as combined are analogous in the field of additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate a third printhead in order to obtain a multilayered object having several layers with different colored ink in each successive layer as desired by Kabalnov ([0052]-[0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fernandez-Nieves shows a three-dimensional printing method that uses phase-changing of consecutive layers deposited as supports in forming a 3D object.
Lussier shows UV curable lattice microstructures in additive manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 20, 2021